Case 19-70478-jrs   Doc 7   Filed 12/24/19 Entered 12/24/19 16:09:28   Desc Main
                            Document      Page 1 of 10
Case 19-70478-jrs   Doc 7   Filed 12/24/19 Entered 12/24/19 16:09:28   Desc Main
                            Document      Page 2 of 10
Case 19-70478-jrs   Doc 7   Filed 12/24/19 Entered 12/24/19 16:09:28   Desc Main
                            Document      Page 3 of 10
Case 19-70478-jrs   Doc 7   Filed 12/24/19 Entered 12/24/19 16:09:28   Desc Main
                            Document      Page 4 of 10
Case 19-70478-jrs   Doc 7   Filed 12/24/19 Entered 12/24/19 16:09:28   Desc Main
                            Document      Page 5 of 10
Case 19-70478-jrs   Doc 7   Filed 12/24/19 Entered 12/24/19 16:09:28   Desc Main
                            Document      Page 6 of 10
Case 19-70478-jrs   Doc 7   Filed 12/24/19 Entered 12/24/19 16:09:28   Desc Main
                            Document      Page 7 of 10
Case 19-70478-jrs   Doc 7   Filed 12/24/19 Entered 12/24/19 16:09:28   Desc Main
                            Document      Page 8 of 10
Case 19-70478-jrs   Doc 7   Filed 12/24/19 Entered 12/24/19 16:09:28   Desc Main
                            Document      Page 9 of 10
Case 19-70478-jrs   Doc 7   Filed 12/24/19 Entered 12/24/19 16:09:28   Desc Main
                            Document      Page 10 of 10
